Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed January 27th, 2021, with respect to the drawing objections and 35 USC 101 rejections have been fully considered and are persuasive.  The objections and 35 USC 101 rejections have been withdrawn.

2.  Applicant's arguments filed January 27th, 2021, regarding the 35 USC 102 rejections have been fully considered but they are not persuasive.
Regarding the 35 USC 102 rejections, Applicant argues that McCarthy fails to teach the limitations of claim 1, specifically the three limitations listed by Applicant as a), b), and c).  In response to Applicant’s arguments, Examiner respectfully disagrees.
Regarding the terminology of claim 1, identity of terminology is not required for anticipation (see MPEP §2131).  Therefore, the phrases “capability storage element”, “capability”, and “capability domain” are given their broadest reasonable interpretation within the prior art.  While Applicant does not explicitly define these terms, the opening paragraphs of the specification exemplify them as a register, pointer, and address range respectively.
Therefore, Applicant’s argument “the current fetch address is not a capability” is not considered persuasive because the address of a program counter (the address inside McCarthy’s IFAR) is precisely what the specification would imply a “program counter capability” refers to.  The argument that McCarthy’s current fetch address cannot be the program counter capability “because the capability state cannot be determined from the current fetch address” is also not considered persuasive as McCarthy explicitly states that the current privilege state is defined by the address within the IFAR (McCarthy [0020], “the state is determined based on the address of the most recent instruction…allowed to be fetched from memory (e.g., based on an instruction fetch address in IFAR 117)”.
Regarding limitation b), Applicant argues that McCarthy “fails to teach that the user state is constrained to operate within a given domain…which cannot be modified when operating in the user state” and “does not discloses [sic] that one state is less constrained than the other state as required 
Finally, regarding feature c), Applicant argues that the executive state (McCarthy’s supervisor state) “does not allow modification of the capability domain…as recited in claim 1”.  As discussed previously with respect to feature b), one of the components of the claimed “capability domain” is the memory ranges accessed by the processor and the values of the protection registers (McCarthy [0022-0024]).  McCarthy clearly discloses that these components of the “capability domain” are allowed to be accessed and modified when the system is operating in the supervisor state (akin to the claimed “executive state”).  Therefore, Applicant’s arguments are not considered persuasive and the rejections are maintained.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


3.  Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Such limitations include “processing means” and “program counter capability storage element means” as recited in claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.  Claims 1-2 and 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy et al (US 2013/0326193, herein McCarthy).

Regarding claim 1, McCarthy teaches an apparatus comprising:
processing circuitry to execute instructions (Fig 1, core 110, [0013]), the processing circuitry when in a default state being arranged to operate in a capability domain comprising capabilities used to constrain operations performed by the processing circuitry when executing said instructions ([0015], privilege levels); and
a program counter capability storage element to store a program counter capability used by the processing circuitry to determine a program counter value, the program counter capability 
responsive to the capability state indicating said default state, to operate in the capability domain ([0020], user state 420 & [0021-0024], instruction execution, memory access, and register modification disabled in user state); and
the processing circuitry being arranged, responsive to the capability state indicating an executive state, to operate in a manner less constrained than when in said default state so as to allow modification of the capability domain ([0020-0024], supervisor state 410 permits modification of values in protection registers, memory accesses to given regions, and instruction execution which is denied in user state).

Regarding claim 2, McCarthy teaches an apparatus as claimed in claim 1, wherein the processing circuitry is arranged to execute a branch instruction identifying a capability, in order to move that identified capability into the program counter capability storage element to form a new program counter capability, whereafter the processing circuitry operates in the capability state identified by the new program counter capability ([0017], [0020], instruction flow discontinuity due to branch instruction).

Regarding claim 5, McCarthy teaches an apparatus as claimed in claim 1, wherein the processing circuitry is arranged, when the capability state indicates the executive state, to operate in a manner less constrained than when in said default state by arranging for the processing circuitry to be unconstrained by capabilities whilst operating in the executive state ([0015], [0020], user privilege level and supervisor privilege level as default and executive states).
Regarding claim 6, McCarthy teaches an apparatus as claimed in claim 1, wherein the processing circuitry is arranged, when the capability state indicates the executive state, to operate in a manner less constrained than when in said default state by disabling at least one capability check whilst the processing circuitry is operating in the executive state ([0024-0025]).


a capability check performed with reference to a program counter capability when a program counter value is used to identify an address of an instruction to be fetched from memory ([0021]); and
a capability check performed with reference to a default data capability when a non-bounded pointer is used to identify an address of a data block to be accessed in memory ([0026-0028]).

Regarding claim 8, McCarthy teaches an apparatus as claimed in claim 1, further comprising:
one or more sets of banked capability storage elements to store capabilities, each set of banked capability storage elements comprising a first capability storage element to store a capability-4-BARNESAtty Docket No.: JRL-550-2543 Appl. No.: To Be Assignedused to constrain operations performed by the processing circuitry when operating in the default state and a second capability storage element to store a capability used to constrain operations performed by the processing circuitry when operating in the executive state ([0014], [0024], protection registers 130 & control register 131);
wherein the capabilities identified in the first and second capability storage elements of each set of banked capability storage elements are such that, when the capability state indicates the executive state, the processing circuitry operates in a manner less constrained than when in said default state ([0020], [0024], supervisor privilege level).

Regarding claim 9, McCarthy teaches an apparatus as claimed in claim 1, further comprising:
one or more capability storage elements to store capabilities used to constrain operations performed by the processing circuitry ([0014], [0024], protection registers 130 & control register 131);
when an update to the program counter capability causes the capability state to change from a source state to a destination state, the capabilities in said one or more capability storage elements pertaining to said source state are saved to allow them to be restored later, and the associated 
wherein when the capability state changes to the executive state, the capabilities written into said one or more capability storage elements are such that the processing circuitry operates in a manner less constrained than when in said default state ([0020], [0024], supervisor privilege level).

Regarding claim 10, McCarthy teaches an apparatus as claimed in claim 2, wherein:
when the branch instruction identifies a capability that will cause the capability state to change from the executive state to the default state, the processing circuitry is arranged to perform a check operation in order to determine whether use of the program counter capability as updated using the capability identified by the branch instruction is allowed ([0017], [0020]).

Regarding claim 11, McCarthy teaches an apparatus as claimed in claim 10, wherein said check operation comprises determining whether the branch instruction is a type of branch instruction allowed to-5-BARNESAtty Docket No.: JRL-550-2543 Appl. No.: To Be Assignedupdate the capability stored in the program counter capability storage element in a way that will cause the capability state to change from said executive state to said default state ([0017], [0020], [0053]).

Regarding claim 12, McCarthy teaches an apparatus as claimed in claim 10, wherein on determining a fail condition for the check operation, the processing circuitry is arranged to perform a predetermined action ([0021-0022], allow or disallow instruction operation based on privilege level check).
Regarding claim 13, McCarthy teaches an apparatus as claimed in claim 12, wherein the predetermined action comprises one of: taking an exception on execution of the branch instruction; setting a flag and allowing the execution of the branch instruction to update the program counter 

Regarding claim 14, McCarthy teaches an apparatus as claimed in claim 1, wherein, when operating in the executive state, the processing circuitry is allowed to modify the program counter capability stored in the program counter capability storage element to change the capability state to the default state ([0024]).

Regarding claim 15, McCarthy teaches an apparatus as claimed in claim 1, wherein one or more of said capabilities comprise bounded pointers ([0027-0028]).

Claim 16 refers to a method embodiment of the apparatus embodiment of claim 1.  The above rejection for claim 1 is applicable to claim 16.

Claim 17 refers to an alternate apparatus embodiment of the apparatus embodiment of claim 1.  The above rejection for claim 1 is applicable to claim 17.

Claim 18 refers to a computer program product embodiment of the apparatus embodiment of claim 1.  The above rejection for claim 1 is applicable to claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182